Dismissed and Opinion Filed October 6, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00535-CV

                       ANGELICA VASQUEZ, Appellant
                                  V.
                         LEONA BRISCOE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04860-B

                         MEMORANDUM OPINION
               Before Justices Molberg, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated June 2, 2022, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated June 2, 2022, we informed appellant the docketing statement in

this case was due. We cautioned appellant that failure to file the docketing statement

within ten days might result in the dismissal of this appeal without further notice.

On August 16, 2022, we sent a letter informing appellant the clerk’s record had not

been filed because appellant had not paid for the clerk’s record. We directed
appellant to provide, within ten days, verification she had either paid for or made

arrangements to pay for the record or was entitled to proceed without payment of

costs. We cautioned appellant that failure to do so would result in the dismissal of

this appeal without further notice. To date, appellant has not paid the filing fee, filed

the docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                             /Robbie Partida-Kipness/
                                             ROBBIE PARTIDA-KIPNESS
                                             JUSTICE


220535F.P05




                                          –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANGELICA VASQUEZ, Appellant                  On Appeal from the County Court at
                                             Law No. 2, Dallas County, Texas
No. 05-22-00535-CV          V.               Trial Court Cause No. CC-20-04860-
                                             B.
LEONA BRISCOE, Appellee                      Opinion delivered by Justice Partida-
                                             Kipness. Justices Molberg and
                                             Carlyle participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered October 6, 2022




                                       –3–